Citation Nr: 0432478	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-21 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for neuroma of the 
right foot.  

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.  

4.  Entitlement to service connection for a right wrist 
disability.  

5.  Entitlement to an increased rating for service-connected 
left knee disability,  currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased rating for residuals of an 
acromioclavicular separation of the left shoulder, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
September 2000.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of September 2001, July 2003, and 
February 2004 rating decisions.  

In the September 2001 decision, the RO in Huntington, West 
Virginia, inter alia, denied the veteran's claims for service 
connection for low back disability,  bilateral hand 
disability, and bilateral wrist disability.  At that time, 
the RO also granted service connection and assigned a 10 
percent evaluation for traumatic arthritis of the left knee, 
effective October 1, 2000.  

In February 2002, jurisdiction over the veteran's claims file 
was transferred from the RO in Huntington to the RO in 
Roanoke, Virginia.  

The veteran filed a notice of disagreement (NOD) in August 
2002 (which did not include the initial grant of service 
connection for traumatic arthritis of the left knee), and the 
RO issued a statement of the case (SOC) in July 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in July 2003.  

Also in a July 2003 decision, the RO, inter alia, denied the 
veteran's claims for service connection for tinnitus, 
degenerative joint disease of the thoracic spine, and a 
neuroma of the right foot.  The veteran filed an NOD in 
September 2003, and the RO issued an SOC in March 2004.  
Later in March 2004, the RO granted service connection and 
assigned a 10 percent evaluation for tinnitus, effective 
August 29, 2002.  In April 2004, the veteran filed a 
substantive appeal (via a VA Form 9).  

In the February 2004 decision, the RO, inter alia, denied the 
veteran's claims for a rating greater than 10 percent, each, 
for traumatic arthritis of the left knee, as well as 
acromioclavicular separation of the left shoulder, also 
evaluated as 10 percent disabling.  Later in February 2004, 
the veteran filed an NOD, and the RO issued an SOC in April 
2004 only with respect to the claim for a rating greater than 
10 percent for traumatic arthritis of the left knee.  In July 
2004, the veteran filed a substantive appeal (via a VA Form 
9).  

In June 2004, the veteran's claims file was temporarily 
transferred from the RO in Roanoke to the RO in Winston-
Salem, North Carolina.  

In August 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  In 
September 2004, the veteran submitted evidence-consisting 
various VA and private medical records, to include diagnostic 
studies, as well as a lay statement from the veteran's 
spouse-directly to the Board, along with a waiver of RO 
consideration.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2004).  

Also in September 2004, the veteran submitted notice to the 
Board that he was withdrawing his claims on appeal for 
service connection for a bilateral hand disability and 
service connection for a left wrist disability.  As such, 
those issues are no longer in appellate status.  

The Board's decision on the claims for service connection for 
degenerative disc disease of the thoracic spine and for a 
rating greater than 10 percent for service-connected left 
knee disability are addressed in the decision below.  The 
veteran's claims for service connection for a low back 
disability, a right wrist disability, for neuroma of the 
right foot, and for a rating in excess of 10 percent for for 
acromioclavicular separation of the left shoulder (for which 
the veteran has filed the first of two actions needed to 
perfect an appeal as to that issue, are addressed in the 
remand following the decision; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that the 
veteran has raised an informal claim for service connection 
for numbness over the lateral aspect of his left knee.  This 
issue has not been addressed by the RO and has not been 
developed for appellate consideration.  It is therefore 
referred for appropriate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for degenerative joint disease of the 
thoracic spine and a rating greater than 10 percent for 
traumatic arthritis of the left knee, has been accomplished.  

2.  In February 2001, within one year of the veteran's 
separation from active service, a VA radiographic report 
(chest X-ray) documents a clinical impression of mild 
degenerative disc change of the thoracic spine; 
contemporaneous treatment records reflect the veteran's 
complaints of back pain.  

3.  The veteran's service-connected left knee disability is 
manifested by painful motion and effusion, and complaints of 
constant pain increased during weekly flare-ups, and 
intermittent locking of the knee; clinical findings include 
arthritis and, post-surgery, internal derangement of the knee 
with loose body and plica syndrome.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a grant of service connection for 
degenerative joint disease of the thoracic spine have been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 evaluation for service-connected 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003 and 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim for 
service connection for degenerative joint disease of the 
thoracic spine, all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.  

With respect to the claim for a rating greater than 10 
percent for traumatic arthritis of the left knee, the Board 
finds that, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, t all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.  

Through a March 2001 notice letter and a July 2003 SOC, the 
veteran was notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
indicated above, the first three content on notice 
requirements have been met.  

With respect to the fourth requirement, the Board notes that 
the RO has not explicitly informed the veteran of the need to 
submit all pertinent evidence in his possession.  However, in 
the March 2001 notice letter, the RO advised him to  to 
submit information describing additional medical evidence or 
the evidence itself to the RO.  That letter also instructed 
that he could submit his own statements or statements from 
others describing his physical disability symptoms.  
Additionally, in November 2002, the veteran submitted medical 
evidence in support of his claim.  Thus, the Board finds 
that, through his actions, the veteran has demonstrated 
awareness of the need to submit pertinent evidence in his 
possession associated with his claim.  Therefore, the Board 
finds that all four of Pelegrini's content of notice 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the September 2001 rating decision on appeal.  The 
Board also finds that the lack of full, pre-adjudication 
notice in this case does not, in away, prejudice the veteran.  
In this respect, following the issuance of the above noted 
March 2001 notice letter, the veteran was afforded an 
opportunity to respond, and it has been over three years 
since the veteran was issued the notice letter.  
Additionally, both the March 2001 notice letter and the July 
2003 SOC explained what was needed to substantiate the 
veteran's claim.  

The Board also points out that the veteran has explicitly 
waived any further notification under the VCAA, as he is a VA 
"Rating Veterans Service Representative."  In a statement 
submitted to the Board subsequent to his videoconference 
hearing, the veteran noted that he was fully aware of the 
criteria of the VCAA and applicable laws, rating schedule 
provisions, and regulations relative to his claim.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also points out that there is no indication, 
whatsoever, that any additional action is needed to satisfy 
the duty to assist the veteran.  The veteran has offered 
testimony in support of his claim, and has undergone  VA 
examination.  Further, as indicated above, the veteran has 
been given opportunities to submit evidence to support his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.    

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims herein decided.  

II.  Analysis

A.  Service Connection for Thoracic Spine Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from  aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Arthritis will be presumed to have been incurred in service 
if the disease manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  The presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

The veteran's service medical records reflect no X-ray 
findings or diagnosis of degenerative joint disease of the 
thoracic spine.  The veteran's DD Form 214 (Certificate of 
Release or Discharge from Active Service) reflects that the 
veteran was separated from active service on September 30, 
2000.  

However, a February 2001 VA radiology report (chest X-ray) 
from the VA Medical Center in Martinsburg, West Virginia, 
notes findings associated with the veteran's lung fields.  
The report's impression also notes, "Very mild degenerative 
disc disease change of thoracic spines."  Private clinical 
records document the veteran's contemporaneous complaints of 
mid-back pain.  

In this case, X-ray evidence documents mild degenerative 
changes to the veteran's thoracic spine within  one year of 
the veteran's separation from active military service.  There 
is no contrary evidence to rebut this e finding.  Moreover, 
while the mere assessment of the condition as "mild" does 
not, in and of itself, constitute that the condition was then 
manifest to a compensable degree, that finding, when 
considered along with the veteran's contemporaneous 
complaints of pain, suggests that the condition then met the 
criteria for a 10 percent rating for that condition under 
Diagnostic Code 5003.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, , the Board finds 
that the criteria for service connection for degenerative 
joint disease of the thoracic spine, on a presumptive basis, 
have been met.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

B.	Rating in Excess of 10 percent for Left Knee Disability

The veteran contends that his service-connected traumatic 
arthritis of the left knee is more severe than the current 
ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The medical evidence reflects that a radiographic study of 
the veteran's knees in December 2000 reflected no evidence of 
fracture or dislocation.  There was very mild degenerative 
joint disease of the left knee as evidence by very mild 
spurring of the more lateral condyloid eminence of the 
proximal left tibia as well spurring of the 
posterior/superior margin of the left patella.  A diagnosis 
of degenerative joint disease of the left knee was noted.  

As noted above, service connection was established for 
traumatic arthritis of the left knee in a September 2001 
rating decision.  In August 2003, the veteran filed a claim 
for an increased rating.  

A September 2003 MRI (magnetic resonance imaging) report of 
the left knee revealed moderate joint effusion of the left 
knee, with a small intra-articular loose body seen anteriorly 
within the intercondylar notch.  The medial and lateral 
menisci were intact without tear, as was the medial 
collateral ligament and the cruciate ligaments.  The medial 
articular cartilage was also normal.  The report's impression 
noted small intra-articular loose body demonstrated 
anteriorly within the intercondylar notch.  

Also in September 2003, the veteran had arthroscopic surgery 
performed on this left knee.  An operative report from 
Stephen Lucy, M.D., noted a preoperative diagnosis of left 
knee internal derangement with loose body and plica syndrome.  
Diagnostic arthroscopy revealed a very large plica impinging 
between the patella and the trochlea.  There was a small 
degree of grade 3 chondromalacia on the internal facet of the 
patella.  The trochlea was normal.  Medial and lateral 
compartments were normal.  There was a very small loose body 
that was adhered somewhat with scar tissue in the 
intercondylar notch to a torn ligamentum mucosum.  Dr. Lucy 
noted that he debrided the loose body and then did a plica 
debridement as well as performed a chondroplasty on the 
patella.  The post-operative diagnosis was left knee internal 
derangement with loose body and plica syndrome.  

A November 2003 report of VA examination notes the veteran's 
history of a motorcycle accident in service with associated 
knee pain since that time.  The veteran reported knee pain, 
in particular flare-ups, when walking up and down stairs, or 
when walking fast.  The veteran reported that he could not 
run due to knee pain, and that he heard an occasional pop in 
his knee.  He also reported that his flare-ups occurred about 
five times a month and would last about two to three days.  
The examiner reported that as far as the veteran's physical 
functioning was concerned, the veteran was able to carry out 
activities of daily life without difficulty and carry on his 
job without problem.  However, he was restricted for some 
recreational activities, and reported that he could not run.  

On clinical evaluation, the veteran's gait was reported as 
normal and he was noted as walking into the clinic steadily.  
Range of motion of the left knee was noted as extension to 0 
degrees and flexion to 140 degrees with pain at the end of 
flexion.  Some effusion was noted, but there was no 
erythematous change or muscle atrophy.  Repetitive use of the 
left knee resulted in no incoordination or fatigue.  
Evaluation of the left knee also revealed no instability, 
although the examiner noted that an occasional pop was heard 
when the veteran walked.  In addition, there was no abnormal 
shoe-wear pattern noted, and the joint was not ankylosed.  
Both the veteran's right and left legs were the same length, 
and no prosthesis was identified.  The examiner's diagnosis 
was post-traumatic arthritis of the left knee with residual.  

In his February 2004 NOD, the veteran noted that he 
experienced constant pain in his left knee and intermittent 
locking and popping.  A statement from the veteran's spouse 
in August 2004, notes that the veteran's left knee remained 
swollen and caused him much pain and discomfort.  She added 
that when the veteran drove his truck for more than 30 
minutes, his left knee would lock up and he would have to 
physically "release" it in order to get out of the vehicle.  
An August 2004 statement from the veteran reflected that 
during his November 2003 VA examination, he was only able to 
flex the left knee  to 90 degrees, but that the examiner 
forcibly flexed the left knee to 140 degrees causing a loud 
pop.  

The veteran's traumatic arthritis of the left knee is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, for traumatic arthritis, which 
is rated as degenerative arthritis established by X-ray 
findings) under Diagnostic Code 5003.  Diagnostic Code 5003 
directs that the disability is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 or 5261).  However, when the limitation of motion 
of the specified joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
arthritis involving two or more major joints and a 20 percent 
evaluation is warranted if the involvement also involves 
occasional incapacitating exacerbations of those joints.  

As indicated above, in this case, as there is no objective 
evidence of limited left knee motion, there is no basis for 
assignment of a compensable rating under either Diagnostic 
Code 5260 or 5261 (which require, at a minimum, flexion 
limited to 45 degrees, or less, or extension limited to 10 
degrees or more, respectively).  While the veteran appears to 
dispute the range of motion findings on VA examination in 
November 2003, the fact remains that the range of motion 
elicited during that examination, from 0 to 140 degrees, is 
normal.  See Diagnostic Code 4.71, Plate II.  However, given 
the veteran's painful motion and other complaints, the RO has 
assigned a 10 percent evaluation for the disability, as 
directed by Diagnostic Code 5003.  

While the RO has assigned a 10 percent rating pursuant to the 
above, the Board emphasizes that, since his left knee surgery 
in September 2003, the veteran's left knee impairment is no 
longer limited to arthritis.  Here, the Board finds that, 
given all findings and complaints associated with the left 
knee, that disability may also be evaluated, alternatively, 
under, Diagnostic Code 5257.  In this regard, the Board notes  
Dr. Lucy's September 2003 arthroscopic report reflects a 
diagnosis of internal derangement of the left knee, which 
included a finding of grade 3 chondromalacia.  Although 
Diagnostic Code 5257 refers generally to recurrent 
subluxation or lateral instability, it is also applicable to 
impairment not otherwise specified in the rating codes.  See 
38 C.F.R. §§ 4.20 and 4.27 (2004).  Under this code, a 10 
percent evaluation is warranted for slight impairment, a 20 
percent evaluation is warranted for moderate impairment, and 
a 30 percent evaluation is warranted for severe impairment.  

As indicated above, considering the evidence, in its 
totality, the Board finds that the veteran's service-
connected left knee disability is manifested by painful 
motion and effusion, as well as complaints of constant pain, 
increased during weekly flare-ups, and intermittent locking 
of the knee; clinical findings include arthritis and, post-
surgery, internal derangement of the knee with loose body and 
plica syndrome.  Given these credible complaints and 
findings, and with resolving all reasonable doubt in the 
veteran's favor, the Board finds that the overall moderate 
impairment of the knee is demonstrated, for which a 20 
percent evaluation, under Diagnostic Code 5257, is 
assignable.  

However, in the absence of more significant clinical 
findings, entitlement to a rating greater than 20 percent is 
not warranted.   In this respect, the Board notes that, 
despite the veteran's complaints of constant pain and 
intermittent locking,  there is no objective evidence of 
actual limited motion.  Further, repetitive motion of the 
veteran's knee on examination did not reveal any 
incoordination or fatigue.  The veteran was noted to walk 
with a steady gait.  There also was no abnormal shoe-wear 
pattern.  Thus, even considering the extent of functional 
loss due to pain and other factors, the veteran's left knee 
is simply not shown to meet the criteria for the maximum, 30 
percent evaluation under Diagnostic Code 5257 for overall 
severe disability.  the Board also finds that there is  no 
basis for assignment of any higher evaluation under any other 
potentially applicable diagnostic code providing for more 
than a 20 percent evaluation.  As there simply is no evidence 
of, or of disability comparable to, ankylosis, or otherwise 
evidence of fracture or dislocation associated with 
impairment of the tibia or fibula, there is no basis for 
evaluation of the disability under Diagnostic Code 5256 or  
5262, respectively.  

The Board also Board finds that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of more than a 20 percent 
rating for traumatic arthritis of the left knee on an extra-
schedular basis (cited to and discussed in the April 2004 
SSOC).  In this respect, the November 2003 examiner noted 
that the veteran was able to carry out his activities of 
daily living and carry on his job without problem.  There is 
also no showing that the left knee disability has 
necessitated frequent treatment, much less, periods of 
hospitalization.  In the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that a 20 
percent, but no higher, evaluation for service-connected left 
knee disability is warranted.  


ORDER

Service connection for degenerative joint disease of the 
thoracic spine is granted.  

A 20 percent rating for traumatic arthritis of the left knee 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for service connection 
for a low back disability, for neuroma of the right foot, and 
for residuals of a right wrist injury  is warranted, even 
though it will, regrettably, further delay a final decision 
on these claims.  

With respect to the veteran's low back, service medical 
records reflect the veteran's complaints and treatment for 
low back pain/strain.  A March 2000 Report of Medical History 
notes  "DJD - C spine [and] knees."  A March 2000 Report of 
Medical Examination reflected on clinical evaluation no 
reported abnormalities of the lumbar spine.  The Summary of 
Defects and Diagnoses section of the report notes, "DJD - 
C/L spine, knee."  There was no radiographic evidence in 
service of degenerative changes to the veteran's lumbar 
spine.  Post service medical evidence has reflected the 
veteran's continued treatment for low back pain.  A December 
2000 radiographic study of the veteran's lumbar spine 
revealed no significant abnormality.  A subsequent July 2004 
MRI (magnetic resonance imaging) of the veteran's lumbar 
spine has revealed minimal degenerative change associated 
with mild foraminal narrowing on the right at L4-5 and mild 
degree of central disc bulge at L5-S1.  

With respect to the veteran's right wrist, service medical 
records reflect the veteran's treatment for right wrist pain.  
An April 1999 consultation report notes the veteran's 
complaints of diffuse arthralgias in his joints, to include 
his wrists.  The symptoms were worse after exercise and wrist 
films were noted as showing osteoarthritis.  A November 1999 
clinic note reflects a notation of "Arthritis - Rt. wrist."  
In a March 2000 Report of Medical Examination, there was no 
reported abnormality of the veteran's right wrist.  Post-
service radiographic studies of the veteran's right wrist 
have been unremarkable.  An April 2003 report of VA 
examination reflects a diagnosis of wrist pain with crepitus 
and slight limitation of motion from the motor vehicle 
accident in 1987.  

Under these circumstances, the Board finds that additional 
development is warranted-specifically, more definitive 
medical evidence in the form of a medical opinion, with 
supporting rationale, as to the relationship, if any, between 
the veteran's current low back disability and in-service 
complaints of low back pain.  Furthermore, in light of the 
additional orthopedic evaluation being requested with respect 
to the veteran's low back, the Board also believes the 
veteran's right wrist should be evaluated.  In this respect, 
the examiner in April 2003, while noting symptomatology of 
crepitus and limitation of motion, did not otherwise discuss 
the extent of any underlying right wrist disability 
associated with crepitus and limitation of motion..  In this 
case, such evidence would be helpful in resolving both these 
particular issues on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an orthopedist so that additional medical 
findings, to include an opinion as to the nature and etiology 
of the veteran's low back disability and any identified right 
wrist disability, may be made.  Such opinion should be based 
upon a comprehensive review of the evidence (to particularly 
include any evidence added to record) and the complete 
rationale for the conclusion reached should be provided.  See 
38 U.S.C.A. § 5103A(d).  

With respect to the veteran's claim for service connection 
for a neuroma of the right foot, the Board notes that 
neuromas have been classified as nodules, lesions, and/or 
tumors of the peripheral nerves.  A particular type of 
neuroma, Morton's neuroma, has also been characterized as 
"Morton's disease."  

The Board notes that tumors of the peripheral nerves will be 
presumed to have been incurred in service if "the disease" 
is manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  The presumption is rebuttable by affirmative evidence 
to the contrary.  Id.  Service medical records do not reveal 
any complaints, diagnoses, or treatment for neuromas.  In 
this instance, post-service medical evidence documents the 
veteran's diagnosis for a neuroma in August 2001, within the 
one-year presumptive period following service.  A clinic note 
later in August 2001 reflects the diagnosis of slowly 
resolving neuromas in the second and third interspace, right 
foot.  A September 2001 clinic note reflects a diagnosis of 
nonresolving neuroma with steroid injections.  

While the September 2001 clinic note does reflect a finding 
of nonresolving neuroma, subsequent November 2002 and January 
2003 assessments of the veteran's right foot did not identify 
whether there was a neuroma.  Thus, there is a question as to 
whether the veteran continues to have a neuroma of the right 
foot.  If he does, the Board also finds that and an opinion 
as to whether a neuroma is medically classified as a 
disease-specifically, a tumor of the peripheral nerves-is  
warranted.  As such, a VA examination is needed to answer 
these questions.  In this case, such evidence would be 
helpful in resolving this claim.  See 38 U.S.C.A. § 5103A(d).  
Hence, the RO should arrange for the veteran to undergo 
appropriate VA examinationfor a physician to dentify the 
nature and extent of any current neuroma of the right foot, 
and offer an opinion as to whether any such neuroma is a 
classified medical disease.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for service connection for a neuroma of the right foot.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
Hence, failure to report to any such scheduled examination(s) 
may result in denial of the claim (s).  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims for 
service connection for degenerative joint disease of the 
lumbar spine and neuroma of the right foot.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claims for 
service connection for degenerative joint disease of the 
lumbar spine, for a right wrist disability, and for neuroma 
of the right foot.  For the sake of efficiency, the RO's 
adjudication of each claim should include consideration of 
the evidence submitted directly to the Board in September 
2004.  

As a final point, the Board notes, as in the Introduction 
above, that the veteran has disagreed with the evaluation 
assigned for his service-connected acromioclavicular 
separation of the left shoulder, evaluated as 10 percent 
disabling.  By filing the notice of disagreement, the veteran 
has initiated appellate review of the denial of this claim.  
The next step in the appellate process is for the RO to issue 
to the veteran a statement of the case summarizing the 
evidence relevant to this issue, the applicable laws and 
regulations, and the reasons that the RO relied upon in 
making its determination.  See 38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, the aforementioned 
claims must be remanded to the RO for the issuance of an SOC.  
The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
his claim for a rating greater that 10 
percent for  acromioclavicular separation 
of the left shoulder.  Along with the 
SOC, the RO must furnish to the veteran 
and his representative a VA Form 9, and 
afford them the applicable time period 
for perfecting an appeal as to the 
pertinent issues.  The veteran and his 
representative are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal 
is perfected.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claims for 
service connection for a low back 
disability, for right wrist disability, 
and for neuroma of the right foot.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of his low back 
and right wrist.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings there 
from made available to the examiner prior 
to the completion of his report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis.   

The examiner should specify all 
disability(ies) affecting the low back 
and right wrist.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
diagnosed disability is the result of 
disease or injury incurred or aggravated 
during active military service.  In 
rendering the opinion with respect to the 
low back, the examiner should 
specifically address the relationship, if 
any, between any currently diagnosed 
disability and low back complaints noted 
in service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.

5.  As noted, after all records and/or 
responses received from each contacted 
entity have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should also arrange for the veteran to 
undergo  VA examination by an appropriate 
physician to obtain information 
concerning any current neuroma of the 
right foot.   The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  

The physician should clearly indicate 
whether the veteran has a neuroma of the 
right foot.  If a neuroma is diagnosed, 
he or she  should specify the nature of 
such neuroma, i.e., is the neuroma a 
tumor and does it involve the peripheral 
nerves, and whether the neuroma can be 
medically classified as a disease, and, 
specifically, a tumor of the peripheral 
nerves.  With respect to any neuroma 
diagnosed, the examiner should also offer 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that neuroma is 
the result of an injury or disease 
incurred in or aggravated during the 
veteran's service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal for service connection for a low 
back disability, a right wrist 
disability, and a neuroma of the right 
foot, in light of all pertinent evidence 
and legal authority.  If the veteran does 
not report for the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

10.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



